 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
         In Re:
 8       SAM A. ADAMS and ERIKA M.
         ADAMS,
 9
                               Debtors,
10

11       SAM A. ADAMS and ERIKA M.
         ADAMS, Husband and Wife; and
12       HOLLYSTONE HOLDINGS, INC., a
         Washington Corporation,
13
                               Plaintiffs,           C18-1237 TSZ
14
             v.                                      MINUTE ORDER
15
         CORR CRONIN MICHELSON
16       BAUMGARDNER FOGG & MOORE
         PLLP, and GUY MICHELSON,
17
                               Defendant.
18
        The following Minute Order is made by direction of the Court, the Honorable
19 Thomas S. Zilly, United States District Judge:

20        JURY TRIAL DATE                                      December 2, 2019

21        Length of Trial                                                  8 days

22        Deadline for joining additional parties              December 27, 2018

23

     MINUTE ORDER - 1
 1          All motions to compel arbitration must be filed by            January 10, 2019
               and noted on the motion calendar
 2             no later than the third Friday thereafter
               (see LCR 7(d))
 3
            Deadline for amending pleadings                                  May 13, 2019
 4
            Disclosure of expert testimony under FRCP 26(a)(2)               May 13, 2019
 5          All motions related to discovery must be filed by                  July 3, 2019
               and noted on the motion calendar
 6             no later than the third Friday thereafter
               (see LCR 7(d))
 7
            Discovery completed by                                        August 12, 2019
 8
            All dispositive motions must be filed by                   September 12, 2019
 9             and noted on the motion calendar
               no later than the fourth Friday thereafter
10             (see LCR 7(d))

11          All motions related to expert witnesses
               (e.g., Daubert motion) must be filed by                 September 19, 2019
12             and noted on the motion calendar no later
               than the third Friday thereafter (see LCR 7(d))
13
            All motions in limine must be filed by                       October 31, 2019
14             and noted on the motion calendar no later
               than the Friday before the Pretrial Conference
15             (see LCR 7(d)(4))

            Agreed pretrial order due 1                                November 15, 2019
16
            Trial briefs, proposed voir dire questions and
17             jury instructions due                                   November 15, 2019

18          Pretrial Conference to be held at 11:00 a.m. on            November 22, 2019

19        These dates are set at the direction of the Court after reviewing the joint status
   report and discovery plan submitted by the parties. All other dates are specified in the
20 Local Civil Rules. If any of the dates identified in this Order or the Local Civil Rules fall
   on a weekend or federal holiday, the act or event shall be performed on the next business
21

22   1
      The Agreed pretrial order shall be filed in CM/ECF and shall also be attached as a Word
     compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.
23

     MINUTE ORDER - 2
 1 day. These are firm dates that can be changed only by order of the Court, not by
   agreement of counsel or parties. The Court will alter these dates only upon good cause
 2 shown: failure to complete discovery within the time allowed is not recognized as good
   cause.
 3
           As required by LCR 37(a), all discovery matters are to be resolved by agreement if
 4 possible. Counsel are further directed to cooperate in preparing the final pretrial order in
   the format required by LCR 16.1.
 5
           The original and one copy of the trial exhibits are to be delivered to the courtroom
 6 the morning   of the trial. Each exhibit shall be clearly marked. Plaintiff’s exhibits shall
   be numbered consecutively beginning with 1; defendant’s exhibits shall be numbered
 7 consecutively beginning with the next multiple of 100 after plaintiff’s last exhibit. For
   example, if plaintiff’s last exhibit is numbered 159, then defendant’s exhibits shall begin
 8 with the number 200. Duplicate documents shall not be listed twice: once a party has
   identified an exhibit in the pretrial order, any party may use it. Notwithstanding Local
 9 Civil Rule 16.1, the exhibit list shall be prepared in table format with the following
   columns: “Exhibit Number,” “Description,” “Admissibility Stipulated,” “Authenticity
10 Stipulated/Admissibility Disputed,” “Authenticity Disputed,” and “Admitted.” The latter
   column is for the Clerk’s convenience and shall remain blank, but the parties shall
11 indicate the status of an exhibit’s authenticity and admissibility by placing an “X” in the
   appropriate column. Each set of exhibits shall be submitted in a three-ring binder with
12 appropriately numbered tabs.
         Counsel must be prepared to begin trial on the date scheduled, but it should be
13 understood that the trial might have to await the completion of other cases.

14          Should this case settle, counsel shall notify Karen Dews at (206) 370-8830 as soon
     as possible.
15
           A copy of this Minute Order shall be mailed to all counsel of record.
16
           Dated this 17th day of December, 2018.
17

18                                                   William M. McCool
                                                     Clerk
19
                                                     s/Karen Dews
20                                                   Deputy Clerk

21

22

23

     MINUTE ORDER - 3
